DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Chang (8,220,161 B2).
Chang discloses the invention including:
Claim 1; a housing 10, defining an operation compartment and a storage compartment (see Fig. 2); a blade holder 21, movably received within the operation compartment, configured to carry and hold a blade 30; a blade storing carrier 50, movably received within the storage compartment, including a receiving portion 51 and a grip portion (the bottom section of the carrier 50) which are connected with each other, the receiving portion configured to receive at least one spare blade 60, the grip portion being protrusive out of the housing (see Fig. 3); and a locking mechanism (see Fig. 2), including a base body (see Fig. 2 the dashed line that indicated the base that connect the locking member to the housing), a movable member 54, a first engaging member 541 and a second engaging member 52, the base body being disposed to the housing, the movable member being attached to the base body and movable between a locking position and a release position, the first engaging member being disposed on and movable with the movable member, the second engaging member being disposed on the blade storing carrier, one of the first engaging member and the second engaging member including a slot 52, the other of the first engaging member and the second engaging member including a projection 541 which is releasably engaged within the slot; wherein when the movable member is located in the locking position and the projection is engaged within the slot, the blade storing carrier is undetachable from the housing, and when the movable member is located in the release position and the projection is disengaged from the slot, the blade storing carrier is detachable from the housing.
Claim 2; wherein the movable member and the base body are slidably sleeved with each other, and the movable member is slidable in a direction transverse to a direction (see Fig. 2) in which the blade storing carrier is withdrawn.
Claim 3; wherein the locking mechanism further includes an elastic member 55, and the elastic member is disposed between the housing and the movable member so that the movable member is biased in a direction toward the locking position.
Claim 5; wherein the grip portion includes at least one recess (see Fig. 3 the section below where number 50 is indicating) configured for gripping.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (8,220,161 B2).
	Chang discloses the claimed invention except for the projection is hook-shaped and 10includes a first inclined portion, the blade storing carrier further includes a second inclined portion facing the first inclined portion.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Chang by providing the above limitation, since the Examiner takes Official Notice of the equivalence of the above limitation and node 541 and notch 52 for their use in the cutting art and the selection of any of these known equivalents to locking the carrier to the housing would be within the level of ordinary skill in the art.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (8,220,161 B2) in view of Braginetz (3,577,637).
Chang discloses the invention substantially as claimed except for an urging portion/tab.  However, Braginetz teaches the use of an urging portion/tab 70 or 71 for the purpose of improving the retaining of the spare blade. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Chang by providing the above limitation as taught by Braginetz in order to obtain a device that improves the retaining of the spare blade. 

Allowable Subject Matter
Claims 6, 7, and 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724